Citation Nr: 0933389	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  08-38 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for low back strain, 
currently rated as 40 percent disabling.  

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and sister-in-law



ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served from February 1978 to March 1986.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2008 rating decision from the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO).  Jurisdiction rests with the RO in Nashville, 
Tennessee. 

The appellant testified before the undersigned Acting 
Veterans Law Judge in July 2009.  A transcript of that 
hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has appealed the denial for an increased rating 
for a low back strain, currently rated as 40 percent 
disabling.  The evidence reveals that the Veteran was 
afforded a VA compensation and pension examination in August 
2007.  Since that time, the Veteran has indicated that his 
disability has worsened.  According to the Veteran, he has 
transitioned from a cane to a three-prong cane to a walker 
and now a wheelchair.  He has reported an inability to work, 
pain which radiates from the back to his legs, and numbness 
and tingling.  The Veteran has also reported 15 to 16 
incapacitating episodes a year.  

In light of the above, the Board finds that a VA compensation 
and pension examination is necessary before this issue can be 
decided.  In view of VA's duty to assist obligations, which 
include the duty to obtain a VA examination or opinion when 
necessary to decide a claim, and based upon guidance from the 
Court, a remand for the purpose of obtaining a VA 
examination(s) is warranted.  

The Board also notes that the Veteran reported at his July 
2009 hearing that he is unable to work because of his back 
disability.  The law provides that a TDIU may be granted upon 
a showing that the veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2008).  As such, the RO should develop and 
adjudicate the claim for TDIU.  Also, the Veteran has 
indicated that he is receiving Social Security benefits.  On 
remand those records should be obtained and associated with 
the claims file.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to determine 
the current severity of the Veteran's low 
back strain.  The examiner should best 
approximate the Veteran's range of motion 
in degrees.  If range of motion cannot be 
completed, the examiner should a make a 
notation of whether there is favorable or 
unfavorable ankylosis.  The examiner 
should describe the impact of impairment 
on the Veteran's ability to function in 
his daily life.

2.  The RO must ensure that all VCAA 
notice obligations are satisfied 
concerning the claim for TDIU and 
adjudicate the TDIU claim.  

3.  Obtain all relevant Social Security 
disability records and associate them with 
the claims file.  


The RO should then consider all the evidence and issue a 
supplemental statement of the case should the benefits sought 
not be granted to the Veteran's satisfaction. The Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




